Citation Nr: 1433627	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  14-00 445	)	DATE
	)
	)


THE ISSUE

Whether an August 6, 2007 Board of Veterans' Appeals (Board) decision, which denied a claim for service connection for the residuals of a stress fracture of the left foot, should be revised or reversed on the grounds of clear and unmistakable error (CUE). 

(The issue of entitlement to an earlier effective date for the grant of service connection for a navicular stress fracture of the left foot post-operative with scar is the subject of a separate decision.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The moving party served on active duty from April 2002 to April 2005. 

This matter is before the Board on a March 2013 motion challenging the Board's August 2007 decision that denied a claim for service connection for residuals of a stress fracture of the left foot.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in March 2013.  A transcript of that hearing has been associated with the claims file.  At the Board hearing, the Veteran raised the issue of CUE in the August 2007 Board decision.  The Board subsequently notified the Veteran to submit any additional evidence in support of her CUE claim by letter dated in June 2013.  The Veteran did not reply with any additional evidence.


FINDING OF FACT

The moving party failed to adequately set forth the alleged CUE, or errors, of fact or law in the August 2007 Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error. 


CONCLUSION OF LAW

As the requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. §§ 20.1400 , 20.1403 and 20.1404 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist do not apply to a claim for CUE in a previous decision.  Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc).

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

A CUE motion is not an appeal and, with certain exceptions, is not subject to the provisions of 38 C.F.R. Parts 19 and 20, which relate to the processing and disposition of appeals.  38 C.F.R. § 20.1402.  Neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411(a) and (b). 

A motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b); see Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 38 C.F.R. § 20.1403(a).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(b) and (c); see Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the appellant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

There has been no change in the law since the Board's August 2007 decision in terms of how to establish service connection.  Service connection will be granted if the evidence shows that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge when all the evidence establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Board's August 2007 decision denied service connection for the residuals of a stress fracture of the left foot.  The evidence of record at that time included service treatment records (STR), private medical treatment records, and a VA contracted examination.

The Veteran claimed to have a left foot disability as a result of an in-service injury stress fracture.  The Board found that the record did not support a conclusion that the Veteran had a current chronic left foot disability.  Without proof of current disability, service connection cannot be granted.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

During service, the Veteran received medical attention for foot complaints.  A bone scan in August 2003 revealed stress fractures of the cuboid and navicular.  A cast was applied.  In September 2003, the cast was removed and the diagnosis was resolving calcaneal stress fracture.  In October 2004, medial tibial stress was diagnosed.

Private post-service medical records showed that she had continued to get physical therapy on occasion for complaints of left ankle/foot pain.  The diagnostic assessments were tibial stress syndrome.  The Board noted that no foot residuals were noted in those records.  Further, a contracted VA examiner examined the Veteran in May 2005.  The examination report noted various misalignments involving the structure of the left foot and diagnosed pes planus, for which the Veteran has been granted service connection effective April 2005.  Significantly, the examiner noted that there was no diagnosis regarding chronic stress fracture of the left foot because the condition had resolved.  The Board concluded that the preponderance of the evidence was against the claim for service connection for the residuals of a stress fracture of the left foot.

Besides making this motion during the March 2013 Board hearing, the Veteran has not provided any further evidence to support her CUE claim.  The moving party's allegation of error essentially relates to how the Board weighed and evaluated the evidence that was before it in 2007.

The evidence before the Board in 2007 was not mixed on the matter of whether the moving party had residuals from a left foot fracture in service.  The 2007 decision properly weighed the lay evidence from the Veteran in support of service connection against the competent medical evidence, which showed no current condition.

The moving party has not identified any specific finding or conclusion in the August 2007 Board decision that was undebatably erroneous.  In addition, there is no indication that the correct facts, as they were known at the time, were not before the Board, or that the statutory and regulatory provisions extant at the time were incorrectly applied. 

The record does not reveal that the Board's decision contained any clear error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  In summary, no CUE in the August 2007 Board decision has been shown.  The Board therefore denies the motion to reverse or revise that decision based on such error.


ORDER

The motion for revision or reversal of the June 2004 Board decision on the basis of CUE is denied. 




                       ____________________________________________
	M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



